Title: To Thomas Jefferson from John Harris, 6 April 1808
From: Harris, John
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Georgia Chatham County  [before 6 Apr. 1808]
                  
                  
                  As I thought you might probably Misunderstand one Cartain C Sentence in the other letter that I Am or I sent to you—I have thought good to send this Also and pray you to have this joind to the other by your influence
                  I remain your Humble servant
                  
                     John Harris 
                     
                  
                Enclosure
                                                
                            What Goeth into the Mouth Defiles not the Man
                     the Garden of paradice is the Earth Eastward and Westward at this Day.
                     the paradice of God in Eden where the Lord of Heaven and Earth Came the  the first of God. the word which Even from the [Thoughts] of God. which  persons Mind. He Draweth Spiritually to himself. the unapproved thoughts and Ways of the Mind is Called the Devil by the Word of God From Man or Christ We Being joint Heirs together as the  
                        flesh of the Beginning Vain Thoughts or words or Actions or Ways of the Mind is Called the serpent By God himself. because our conscience is stung or hurt. or if it is hardened By our presumption it is still Smitten or Darkned by such Vanity that Saying of the Devils doing this. or that. is only hurtful to the Commonwealth as in these Days he is thought to be a roaring Monster Even Alive   but  he is Death and hell. the Devil is Said to tempt Christ forty Days But the spirit of Christ prexisted Consequently he knew all the kingdoms of the world before he came in the flesh. Christ Saw he could be Made an Earthly king and had to fly from such temptations and Madness  (viz)  if he had taken an Earthly kingdom he could not have pleased As Man as well   as God. and therefore for conscience sake he refused it himself. it is likely he went into the wilderness because his righteousness Displeased Men he might Also think something of Death: because God Never told him what Death he should Die till After the Angels Ministered to him. as we find he prayed just before he suffered that if it was possible it might not happen to him: but the thing was Impossible with God Except he had smitten his Accusers but as God loveth one son as well as another he could not do it as it is the forbidden fruit with him or man to Smite Each other. as Christ Spoke Spiritually about his Heavenly kingdom we must under stand him right, because he tryed his best to influence the right notions of God in this Garden of paradice our Minds which is Heaven and Earth and Christ said he had all power Given him in it—
                      Christ is the living Bread come down from Heaven And we must Eat his flesh and drink his Blood     to Speak Short the Difference between God and Christ is this. God made Every thing at the first word And Annointed Christ with the Holy Ghost to quicken and keep Alive All that God hath made. So he is equal with God in that he looks at Every thing that God has Made at once and the same time and constant: without being spiritually offended And is and will be the risurection the truth and the life of Everything. but the Disimbodyed Saints dislikes to See us in wickedness lest they should be unhappy and they have the freedom of will and to do as they plese. and if an Angel was to Sin Christ was An Angel before he was a man and his Mirits and Mercy is such (Even a Coppy of our fathers) that he is willing instantly to pray the [I] Father of all mercys. and receive such Saint Angels or man even into his presents if we are willing he is ready always. So if we serve God we serve Christ also. if we serve Christ as God we serve God Also and that is the way to Serve our selves. Even as his Son and Daughter
                     One—As Christ is God...
                     we have power in heaven and Earth our minds to live happy and in peace with Each other. because God is love only: and his word which is ourselves as well as Christ Cannot pass Away. though heaven and Earth will (viz) when we are quickned by the Spirit we shall see him as he is because this Heaven and Earth which is our Minds and Bodys will be the Son of God in his presence and as he is in happiness. So we live here for Educations sake only that God may be justifyed in all his Works. as there is no End to space which is heaven So there the presense of God being Every where.  So there may be no end and to creation for though God himself had no Beginning yet there was a time when he spake this world and many others into Existance and Spake on an Angel into  Existance for Each of them (Viz) that the Angels might know they Depend  on God and we  the Earths inhabitants in Dependence on God and also see if the  the Angels was to become flesh as the inhabitance of the Earth or  man in Due time that there might be  no Difference in the Children of God Even as Christ and us is one
                     the Sun is a representation of God as he is still and shines Every where only where there is opposition and when the wind Drives the Vapour to nothing the Sun Shines as he Did Before and is of a Drawing or Attracting Nature. the Earth with some other of the plannets moves round the Sun. by the commandment of God in obedience to him which helpeth us to See Some of the Great power and wisdom of God. the moon is a representation of the Earth or the man in the Earth and Shines with Borrowed light Which sign is plain on the moon and on the Earth (Viz) the man on Both. the Substance is the word which God Spoke to Adam and Moses Saying I Am Who Also is that Great wonder in Heaven A Woman Clothed with the Sun and the moon under her feet Who travelled in Birth and Broat forth a Man Child Even all which is only one the first Born So We See that God is Better than his Son. Because We Do not offend him with our pollutions, though our conduct at some times would offend all the Angels of Heaven with us, if God was to Suffer them to look at us at Such a time but he Commands them not to look at such a time.
                     but God Himself is obliged to look at all times because if we was one Moment out of His Sight We Should be No more. God is obliged to Keep Secrets from Christ as well as all the angels of Heaven with respect to some things that he foresees will happen that might render them uneasy Which feeling is what God Dislikes in his Children Either in Heaven or on Earth But God Seeth all
                     [yea] the Bright Angel or Spirit Even the Son of God can Never comprehend him though he Tryeth
                     I remain your Humble Servent
                                                
                            
                            John Harris
                        
                        
                  
                        
                    